t c memo united_states tax_court alonzo and emma j bradley petitioners v commissioner of internal revenue respondent docket no filed date alonzo and emma j bradley pro sese david e whitcomb for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency in petitioners' federal income taxes in the amount of dollar_figure an addition_to_tax under sec_6651 a in the amount of 1unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and continued dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after concessions the issues for decision are as follows whether petitioners are entitled to deductions claimed for unreimbursed employee business_expenses whether petitioners are entitled to deductions claimed for losses with respect to certain real_property held by them in whether petitioners are liable for an addition_to_tax under sec_6651 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in league city texas during the taxable_year petitioner alonzo bradley mr bradley was employed as an engineer by paramax systems corp an affiliate of unisys corporation unisys unisys served as a subcontractor for the johnson space center space center shuttle flight operation of the national aeronautics and space administration nasa mr bradley worked on the shuttle operations contract soc or sop contract during as part continued procedure of his duties mr bradley was required to travel from his office at unisys to various locations at the space center and to the offices of loral space systems loral another subcontractor the distance between mr bradley's office and the space center complex was approximately miles and between mr bradley's office and loral was between and miles nasa operated a free shuttle service between sites within the space center complex and locations outside the space center complex including unisys and loral on weekdays during normal business hours in addition a taxi service between these sites was also provided during normal business hours when time constraints made the shuttle impractical both the shuttle and taxi services were available to mr bradley mr bradley also routinely worked overtime after normal business hours and on weekends at which times the shuttle and taxi services were not available mr bradley was compensated for overtime work for of the weekly pay periods in mr bradley did not seek reimbursement from his employer for any transportation costs in it is uncertain whether he was eligible for such reimbursement because the written policy of his employer is ambiguous for an employee in mr bradley's classification who is compensated for overtime mr bradley 2we note that in a prior case involving an earlier year of the same petitioners the court found as a fact that mr bradley was eligible for partial reimbursement from unisys for business continued claimed a deduction for unreimbursed employee business_expenses in the amount of dollar_figure for costs associated with the use of his personal automobile for trips from his office to the space center and to loral petitioners computed this figure on form_2106 attached to their return by multiplying mr bradley's claimed vehicle expenses for the year dollar_figure by a claimed business-use percentage of percent for a product of dollar_figure in vehicle expenses attributable to business use the business-use percentage used by mr bradley was calculated by dividing the claimed business-use mileage of his vehicle for big_number miles by the claimed total mileage for that year big_number miles petitioners claimed an additional dollar_figure in miscellaneous business_expenses for a total of dollar_figure in unreimbursed employee business_expenses attributable to mr bradley's employment in petitioner emma j bradley mrs bradley was employed as a nurse by gastroenterology consultants gc a two- physician medical practice with offices in webster alvin pasadena and houston texas in carrying out her duties mrs bradley was required to travel between the various offices gc had an established travel reimbursement policy under which employees were reimbursed for business-related travel between it sec_2 continued use of his personal automobile bradley v commissioner tcmemo_1996_461 our decision in the instant case does not in any event depend upon mr bradley's eligibility for reimbursement various offices under gc's travel reimbursement procedure employees were provided log books in which to record their business-related travel and they were required to submit monthly tallies of their business mileage in order to be reimbursed gc's business records for contain several monthly tallies with respect to mrs bradley indicating that she was reimbursed in the amount of dollar_figure for miles of business-related travel in mrs bradley claimed a deduction for unreimbursed employee business_expenses in the amount of dollar_figure for costs associated with the use of two personal automobiles petitioners calculated this figure on form_2106 attached to their return by multiplying mrs bradley's claimed vehicle expenses other than depreciation for each vehicle in the amounts of dollar_figure and dollar_figure by the claimed business-use percentage for each vehicle percent and percent respectively for products of dollar_figure and dollar_figure in vehicle expenses attributable to business use petitioners similarly calculated a dollar_figure depreciation expense for one vehicle based on a claimed business-use percentage of percent the business-use percentages used by mrs bradley were calculated by dividing the claimed business-use mileage of her vehicles for big_number miles and big_number miles respectively by the claimed 3our findings regarding gc and its travel reimbursement policies are based in part on the testimony of nancy montgomery office manager of gc in we hereby overrule petitioners' objection to her testimony total mileage for that year big_number miles and big_number miles respectively petitioners claimed an additional dollar_figure in miscellaneous business_expenses in connection with mrs bradley's employment for a total of dollar_figure in unreimbursed employee business_expenses in the notice_of_deficiency respondent disallowed claimed deductions for all of petitioners' employee business_expenses on the grounds that i they constituted reimbursable transportation_expenses and or ii they constituted personal commuting expenses on schedule e of their return petitioners claimed dollar_figure in losses with respect to four pieces of real_property held by them in consisting of three residential rental properties the hearthwood condominium the river stone ii condominium and a house in windsor village and a parcel of vacant land in utica mississippi the mississippi land petitioners computed losses on schedule e as follows item hearthwood river stone village land total windsor mississippi income rents expenses management fees mortgage interest etc depreciation dollar_figure big_number big_number dollar_figure dollar_figure -0- dollar_figure big_number big_number big_number dollar_figure big_number big_number -0- big_number loss dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in the notice_of_deficiency respondent disallowed the dollar_figure in expenses claimed by petitioners with respect to the four properties on the grounds that petitioners i failed to establish that the expenses were paid_or_incurred during the taxable_year and or ii failed to establish that the expenses were ordinary and necessary respondent also disallowed the dollar_figure in depreciation claimed on the grounds that petitioners i failed to establish their cost or other basis in the properties and or ii failed to establish that the properties were depreciable petitioners' return was due on date the return was executed by petitioners on date and filed on or about that date employee vehicle expenses opinion respondent argues that petitioners failed to substantiate their deductions for vehicle expenses as required by sec_274 because they failed to establish the business use of their personal automobiles as well as the location or destination of travel and the business_purpose 4respondent also argues in the alternative that mr bradley's vehicle expenses were not ordinary and necessary because they were reimbursable by his employer or because the shuttle and taxi services were available because we find that petitioners fail to satisfy sec_274 with respect to mr bradley's vehicle expenses we do not address respondent's other arguments sec_274 places strict substantiation requirements on a taxpayer for claimed deductions relating to the use of listed_property which is defined under sec_280f to include passenger automobiles under this provision any deduction claimed with respect to the use of a passenger_automobile will be disallowed unless the taxpayer substantiates various elements of the use by adequate_records or other sufficiently corroborating evidence sec_274 see also sec_1_274-5t temporary income_tax regs fed reg date pursuant to the regulations promulgated under sec_274 one of the elements required to be substantiated is the amount of business use and the amount of total use of the automobile for the taxable_period based upon mileage makspringer v commissioner tcmemo_1994_468 sec_1_274-5t temporary income_tax regs fed reg date with respect to mrs bradley's vehicle expenses the record shows that she worked for gc in and there is no evidence that she was employed anywhere else or otherwise involved in carrying on another trade_or_business gc's records indicate that mrs bradley logged and was reimbursed for miles of business travel in nonetheless mr bradley submitted a computer-generated spread sheet listing daily business mileage for mrs bradley totaling big_number miles in which is nearly big_number more miles than reported to her employer mrs bradley did not appear at trial or testify to explain this discrepancy in the absence of any corroborating evidence that mrs bradley used her personal automobiles for business purposes in excess of the mileage reimbursed by gc we do not find credible the claim that mrs bradley had an additional big_number miles of business use in as a result petitioners fail to meet the requirement of the sec_274 regulations that a taxpayer substantiate with adequate_records or sufficiently corroborative evidence the amount of business use of a passenger_automobile accordingly we sustain respondent's determination disallowing all vehicle expenses claimed by mrs bradley with respect to mr bradley's vehicle expenses mr bradley also introduced a similar computer-generated spread sheet purporting to show his own daily business mileage in mr bradley's daily entries record mileage ranging from to miles with most entries ranging between and miles for each day of every week that he received overtime pay ie of hi sec_50 workweeks in mr bradley testified that this daily mileage represented trips between his office at unisys and various buildings within the space center complex as well as the offices of other subcontractors servicing the sop contract mr 5the spread sheet introduced by mr bradley at trial lists mileage of big_number which is the business mileage claimed on the return with respect to one of the two vehicles for which mrs bradley claimed business use no evidence was offered with respect to the big_number in business miles claimed with respect to the other vehicle bradley further testified that the trips occurred when the shuttle and taxi services were not available ie after normal business hours or when he anticipated completing his duties after normal hours or on weekends we find a number of problems with mr bradley's testimony first although mr bradley created the impression in his direct testimony that he was required to travel to a number of subcontractors' offices in addition to the space center on cross-examination mr bradley conceded that there were only two subcontractors that he was required to visit in loral and bendix corporation and that bendix's offices were located across the street from mr bradley's office as to how he incurred daily mileage generally exceeding miles mr bradley testified that multiple trips were required mr bradley also testified that the distance between his office at unisys and the loral location wa sec_5 to miles he did not offer an estimate of the distance between unisys and the space center however another unisys employee called by respondent testified that the distance between unisys and loral wa sec_3 to miles and the distance between unisys and the space center wa sec_3 miles a scaled map introduced by respondent corroborates these estimates and we accordingly find that the distances are as estimated by respondent's witness at these distances mr bradley would have had to make approximately five to seven round-trips between unisys and loral and or the space center each day after normal business hours to reach the claimed business mileage moreover mr bradley claimed a relatively constant level of mileage for each workday of an overtime week whether his overtime hours for the week were modest eg hours or extensive eg hours given these circumstances we do not find mr bradley's log of business use credible we conclude that the claimed business miles of big_number in are inflated because we find unreliable the evidence offered by mr bradley of his business use petitioners fail to meet the requirement of the sec_274 regulations that a taxpayer substantiate with adequate_records or sufficiently corroborative evidence the amount of business use of a passenger_automobile accordingly we sustain respondent's determination disallowing all vehicle expenses claimed by mr bradley miscellaneous employee business_expenses respondent also disallowed the deduction for miscellaneous business_expenses attributable to mr bradley's employment in the amount of dollar_figure since petitioners offered no evidence with respect to this amount we sustain respondent's determination 6for the week ended date mr bradley worked hours of overtime and logged between miles for each day january 13th through january 17th for the week ended date mr bradley worked hours of overtime and logged between miles for each day january 20th through january 24th 7respondent conceded the dollar_figure in miscellaneous employee business_expenses claimed with respect to mrs bradley's employment real_estate losses in the notice_of_deficiency respondent disallowed all expenses totaling dollar_figure claimed by petitioners on schedule e with respect to four real properties on the grounds that petitioners failed to establish that the expenses were paid_or_incurred during the taxable_year or were ordinary and necessary in addition respondent disallowed the depreciation claimed on schedule e with respect to three of the properties totaling dollar_figure on the grounds that petitioners failed to establish their basis in each property or its depreciable character respondent now concedes that petitioners have substantiated the expenses and the depreciation claimed with respect to the three residential properties hearthwood river stone and windsor but seeks to challenge the net losses from these properties on the grounds that petitioners have failed to substantiate the amount of rental income and have failed to establish that they were in the business of renting property or holding property for profit with respect to the mississippi land respondent challenges the net_loss on the foregoing grounds as well as on petitioners' failure to substantiate some of the expenses petitioners object to respondent's raising their failure to substantiate rental income on the grounds that it is a new issue in the notice_of_deficiency respondent specifically disallowed the schedule e expenses and the depreciation for each property neither the expense nor the depreciation figures reflect rental income received there was no mention of schedule e rental income or the business or profit-seeking status of petitioners' real_estate activities in respondent's answer or in his trial memorandum respondent first formally raised the substantiation of the rental income at trial the challenge to the business or profit-seeking status of petitioners' activities was not raised until the posttrial brief because the notice was quite specific regarding the schedule e items disallowed we do not believe that the issue of the trade_or_business or for profit status of petitioners' real_estate activities was fairly raised in the pleadings prior to trial or during the trial and decline to permit respondent to raise it for the first time in a posttrial brief see 76_tc_708 59_tc_551 since respondent has conceded the expenses and depreciation disallowed in the notice we allow deductions for those items finally we consider whether petitioners have substantiated the schedule e expenses relating to the mississippi land disallowed in the notice to substantiate the schedule e auto and travel_expenses that were disallowed petitioners offered 8respondent has conceded that petitioners are allowed a deduction in the amount of dollar_figure for taxes related to the mississippi land into evidence copies of receipts for food and gasoline totaling dollar_figure and a copy of an airline ticket in the amount of dollar_figure mr bradley testified that he incurred the food and gasoline expenses in an attempt to generate interest in the property by showing it to a friend from houston and holding a picnic for local residents he testified that the airline ticket was purchased to meet with a former business partner in chicago to discuss developing the land as a low-income_housing project since the foregoing expenses are for travel and entertainment they must in addition to meeting the requirements of sec_162 or sec_212 be substantiated in accordance with the requirements of sec_274 since petitioners have not substantiated the business_purpose of the foregoing expenditures with a written explanation see sec_1_274-5t temporary income_tax regs fed reg date or corroborated mr bradley's statements with direct or circumstantial evidence of the time place or business_purpose of the expenditures see sec_1_274-5t temporary income_tax regs fed reg date we find the receipts and mr bradley's testimony insufficient for purposes of sec_274 substantiation and therefore sustain respondent's determination disallowing the auto and travel_expenses with respect to the disallowance of a dollar_figure management fee claimed on schedule e for the mississippi land petitioners offered a copy of a check made out to deca corp as payee in the amount of dollar_figure dated date and endorsed on behalf of utica deca corporation mr bradley testified that he paid this amount as a management fee to have the property monitored to prevent unauthorized woodcutting or hunting under sec_212 a deduction is allowable for expenses that are ordinary and necessary for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the regulations promulgated under sec_212 provide that the term ordinary and necessary means that the expenses must be reasonable in amount and bear a reasonable and proximate relation to the management conservation or maintenance of property held for such purposes sec_1_212-1 d income_tax regs the term held_for_the_production_of_income includes held for appreciation in value whether to maximize gain or to minimize loss see sec_1_212-1 income_tax regs on this record we find the management fees satisfy sec_212 and decline to sustain respondent's disallowance of the deduction for them addition_to_tax for failure_to_file a timely return sec_6651 imposes an addition_to_tax for failure_to_file timely federal_income_tax returns unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect 469_us_241 to prove reasonable_cause a taxpayer must show that he exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs petitioners' return was due on date and was not filed until on or about date petitioners argued that they did not believe they owed any_tax but their mistaken belief is not reasonable_cause for failure to timely file a return 82_tc_514 54_tc_1735 therefore we find petitioners liable for the addition_to_tax under sec_6651 penalty for substantial_understatement of tax respondent also determined that petitioners are liable for the accuracy-related_penalty for substantial_understatement of tax under sec_6662 since petitioners have not provided substantial_authority for the positions taken on their return or made any disclosure within the meaning of sec_6662 the penalty is sustained in the event that the rule computation indicates that petitioners' understatement_of_tax exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return to reflect the foregoing and concessions decision will be entered under rule
